DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 30 is rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 30 requires that the components are mixed in the intermediate connection point – applicants note that the new claims are supported at least by the figure, but there is no indication in the figure of any gas mixing nor is any mixing noted in the text for that part.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-11, 13-20, 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Park (2002/0007790).
	Park teaches an apparatus for manufacturing an oxide film comprising:
- a lower chamber including a reaction space, see Figs. 4 particularly, which includes a reaction space and susceptor with a substrate as depicted,

- a gas distribution module between the susceptor and chamber lid, see diffuser plate 130, connected as per Fig. 4 to both gas injection ports,
- an intermediate connection point external to the chamber lid and connected to the first gas injection point, see intermediate connection point at the is the dot at the intersection of wherein the gas flow from 230 heads towards the chamber and ties into 270,
- a first gas source container module connected to the first gas injection port via the intermediate connection point, the first source container module is 620 which ties into , and is capable of handling a gas with a first vapor pressure,
- a first carrier gas supply module connected to the first source container module, see gas supply module 310 connected to source 620 and feed into the first injection port via the intermediate connection point,
- a second source container module, see 610 connected to the first gas injection port via the intermediate connection point.  The second gas source is capable of holding any gas, such as one with a vapor pressure different than the first gas, intended use arguments applied previously (wherein if the prior art structure is capable of the same use then the limitations are met). Further, since the teachings in the related text exemplify different chemicals in the sources and as such different vapor pressures.
- a force gas supply, see 310 that is connected to the second source module 610 to supply a force gas to the gas path between the second source module and the first gas injection port through the intermediate connection point, though, wherein if it were determined that the force gas supply module is distinct from the carrier gas supply 
- a reactant gas supply module connected to the one or more second gas injection ports, see source 210 that is connected to the reaction space via the one or more second gas injection ports, and
- in regard to the requirement of a mixed source gas is supplied to the first gas injection point, this is held as intended use of the apparatus.  Wherein the teachings include that the gas lines are tied together in the manner claimed, the structure of Park would allow for the same supply of gases as claimed.
	Regarding claim 2, Park teaches purge lines [0054], and teaches inert gas source 250.  Further as per the rejection above it is obvious to include an additional inert gas line as a mere duplication of the parts.
	Regarding claim 3, as previously noted, the claim limitations are intended use of the apparatus, but the carrier gas would be understood per the configuration to control the flow rate and density as claimed.
	Regarding claims 4 and 5, the limitations related to specific vapor pressures is intended use of the apparatus – the apparatus of Park is capable of housing different compounds including with arrangements of vapor pressure as claimed.
Regarding claim 6, as per the figures, Park teaches the claimed gas injection pipe and source gas plumbing pipes per Fig. 11.
	Regarding claim 7, Park teaches a first branch pipe connected to the first injection pipe – see wherein the injection pipe per Fig. 11 comes out vertically from the chamber and the branch pipe is connected to that pipe in a horizontal manner as depicted.  The first and second gas supply pipes are connected between the noted branch pipe and the above identified first and second source container modules – the noted force gas as identified above would necessarily provide the same to the second source gas supply pipe.
	Regarding claim 8, as noted the first source gas container module includes a bubbler – though not explicitly depicted it is well understood in the art that an inert gas is provided into a bubble and there is further an outlet port.  Park further teaches the carrier gas and also a flow rate control member, see MFC 622.  The use of organic material is further intended use.  
	Regarding claims 9, 14 and 18, the claimed second source container is met by the source 610, but the Office alternatively makes the rejection that it would have been further obvious to provide another bubbler, such as that described per 620, in order to further the process capabilities of the system.  Such a bubbler would be connected in similar fashion as those depicted per 210 and 620 and would therefore include the force gas supply pipe, flow rate control member.
	Park also teaches that the force gas, which reads on 310 and/or 230, includes MFCs as per Fig. 11 and supply pipes as required to supply the force gas to the bubblers and gas supplies.

	Regarding claim 10, the force gas supply is closer to the second flow rate control member than the gas injection pipe, as per the proximities on Fig. 11.
	Regarding claim 11, the use of any reactant such as oxygen is intended use and examiner take official notice that to apply plasma would have been an obvious modification in a vapor deposition process.
	Regarding claims 13, 15 -17, 19 and 20, the use of the claimed reactants and the timing of supply of gases as per claim 17 is an intended use of the system and the system of Park would have been structurally capable of the same use.
	Regarding claims 29 and 30, while the mixing as claimed is intended, whenever the two claimed components are contacted, there is necessarily a certain amount of mixing that occurs, and the structure of Park allows for the contact of the claimed carrier gas and source gases.

Claims 1-11, 13-20, 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Park in view Yamada and Katamine.
The teachings of Park are described above, Park does not teach materials with different vapor pressures as per claim 1 or the precursors of claims 
Yamada and Katamine are already of record.  Yamada teaches the use of trimethylgallium (TMG) as one reactant [0004] and Katamine teaches that in forming a gallium based film, including TMG, it is operable to include further materials such as trimethylindium (TMI), see [0078-80] and, with reference to Fig. 1, wherein they are fed 
In regard to claims 1, 4, 5 and 13, the precursors meet the claim limitations and have the required relative vapor pressures.
The limitations of claims 1-3, 6-12, 14-20, 29 and 30 are addressed in the same manner as the rejection above and will not be repeated.

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Park  in view Yamada and Katamine and in further view of He (2016/0240726). 
The teachings of Park, Yamada and Katamine are described above, including a system that is useful for forming a gallium nitride layer, but the combined art does not teach an oxygen-based reactant.  
He, however, teaches that gallium nitride and/or oxide films are useful and forming using an MOCVD process in a MOCVD chamber (see claim 1 and [0041-42]) and such films are formed by using an oxygen source instead of a nitrogen source.   It would have been obvious to one of ordinary skill in the art at the effective date of the invention to apply the use of oxygen as taught by He with the method of using the apparatus of Park as per above and the oxygen would allow a different layer to be formed but Park is not particularly limiting on the number of reactant lines.  

Further to claim 11, Park teaches heating the substrate [0035].
Regarding claim 13, the required gases are present as per above.

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Park, Yamada and Katamine and in further view of Hall (4,631,199).
The teachings of Park are described above.  The Office takes the initial position that the use of any particular precursor is prima facia obvious based on a selection of materials, however, in the interest of compact prosecution the teachings of Hall are further applied.  Hall teaches that a process that includes the use of layers formed by TMG and tetramethyltin are known (col 3, lines 50-60).  It would have been obvious to one of ordinary skill in the art at the effective date of the invention to apply the tetramethyl tin as taught by Hall as it is an operable reactant to be applied in a process.  The selection of a known compound is obvious as per MPEP 2144.07 and the details are above and will not be repeated.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A MILLER, JR whose telephone number is (571)270-5825.  The examiner can normally be reached on 8-5 (Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSEPH A MILLER, JR/Primary Examiner, Art Unit 1715